85 F.3d 617
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Elton STOTTS, Plaintiff-Appellant,v.Frank DREW, Sheriff;  Captain Schucter, Defendants-Appellees.
No. 95-7932.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert R. Merhige, Jr., Senior District Judge.  (CA-95-487-3)
Robert Elton Stotts, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) action for failure to either provide the Defendants' addresses or explain why he was unable to do so.   Because a dismissal without prejudice is generally not appealable, we dismiss the appeal.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).   We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.